Citation Nr: 0903204	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right arm numbness 
associated with right cervical radiculitis with torticollis.

2.  Entitlement to service connection for a vision disorder.  

3.  Entitlement to service connection for a digestive system 
disability, claimed as gastroesophageal reflux disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1993.  He served in the Southwest Asia Theater of operations 
during the Persian Gulf War from February 16, 1991 to April 
28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  In that decision the RO denied 
claims of entitlement to service connection for (1) right arm 
numbness associated with right cervical radiculitis with 
torticollis; (2) a vision disorder; and (3) a digestive 
system disability, claimed as gastroesophageal reflux 
disease.  The veteran perfected appeals as to all three 
claims.

In a July 2005 statement, in pertinent part, the veteran 
raised the following claims: (1) entitlement to an increased 
disability rating for right cervical radiculitis with 
torticollis; (2) entitlement to an increased disability 
rating for chronic cephalgia associated with right cervical 
radiculitis with torticollis; and (3) entitlement to service 
connection for arthritis of the cervical spine.  Following a 
November 2005 rating decision denying these claims, the 
veteran failed to perfect an appeal to the Board on any of 
the three issues; therefore, none of these issues is before 
the Board on appeal.

In that July 2005 statement, in pertinent part, the veteran 
also raised a claim of entitlement to a separate disability 
rating for left arm neurological symptomatology associated 
with the service-connected cervical radiculitis.  The RO has 
not issued a rating decision addressing this claim; 
therefore, the issue of entitlement to a separate disability 
rating for left arm neurological symptomatology (associated 
with the service-connected cervical radiculitis) is REFERRED 
to the RO for appropriate action. 

The issue of entitlement to service connection for a 
digestive system disability, claimed as gastroesophageal 
reflux disease, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1990 to June 1993.

2.  On July 20, 2005, prior to the promulgation of a decision 
in the appeal of the claim for service connection for right 
arm numbness, the Board received notification from the 
appellant that he requested a withdrawal of this appeal.

3.  On July 20, 2005, prior to the promulgation of a decision 
in the appeal of the claim for service connection for a 
vision disorder, the Board received notification from the 
appellant that he requested a withdrawal of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in the appeal of the claim for service 
connection for right arm numbness (associated with right 
cervical radiculitis with torticollis) have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in the appeal of the claim for service 
connection for a vision disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Arm Numbness and Vision Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative. 38 C.F.R. 
§ 20.204. 

In a written submission received on July 20, 2005, the 
appellant has withdrawn the appeals of service connection for 
right arm numbness (associated with right cervical 
radiculitis with torticollis) and service connection for a 
vision disorder; therefore, there remain no allegations of 
errors of fact or law for appellate consideration on these 
appeals. Accordingly, the Board does not have jurisdiction to 
review these appeals, and they are dismissed.
 

ORDER

The appeal of service connection for right arm numbness 
associated with right cervical radiculitis with torticollis 
is dismissed.

The appeal of service connection for a vision disorder is 
dismissed.


REMAND

A preliminary review of the record indicates that the claim 
requires additional development.  Service treatment (medical) 
records show that during service the veteran was treated in 
January 1991 for complaints of throwing up blood for three 
days.  The report contains an  algorithm summary that noted 
blood in the vomitus and abdominal pain and cramping, but no 
blood in the stools.  The treatment provider concluded with 
an assessment of gastritis.  A later treatment record in 
September 1991 noted that the chief complaint at that time 
was stomach virus.  The veteran reported complaints of 
nausea, vomiting, abdominal cramping, and diarrhea over the 
previous two to three days.  The treatment provider concluded 
with an assessment of viral gastroenteritis.  The remainder 
of the service treatment (medical) records, including reports 
of medical history and examination in February 1993, contain 
no indication of any subsequent digestive system problems 
during service.

After service, VA and private treatment records beginning in 
the late 1990s show treatment for digestive system 
symptomatology variously diagnosed to include as esophagitis, 
esophagitis and reflux, hiatal hernia, gastroesophageal 
reflux disease (GERD), possible and probable irritable bowel 
disease, and pruritic ani/GERD/PUD/abdominal wall muscle 
strain. 

A February 2004 VA examination report shows that the examiner 
reviewed the claims file and recorded a medical history of 
subjective complaints reported by the veteran.  The VA 
examiner conducted no diagnostic/clinical testing; and 
physical examination findings indicate these were made on 
history and cursory physical review of the veteran for 
evidence of anemia and muscular development.  After 
examination, the diagnosis was gastroesophageal reflux 
disease.  The report contains no opinion as to etiology or 
otherwise as to the probability of a relationship of the 
claimed disorder to service.

In an August 2005 statement from Daniel R. Miller, M.D., 
F.A.A.F.P., indicates that the veteran had gastritis, and 
that the veteran had a long history of gastroesophageal 
reflux disease.  Dr. Miller noted that this condition had 
known complications, including: esophagitis, esophageal 
spasm, gastritis, frank gastric and duodenal ulceration, 
Barrett's esophagus, and rarely, esophageal cancer.  Dr. 
Miller wrote that he could provide medical records to VA on 
request.  The RO should obtain any available relevant 
treatment records not on file, to specifically include those 
that Dr. Miller offered to provide.  

Further, based on the information contained in the treatment 
reports on file including as discussed above, the Board finds 
that a VA examination is warranted.  During this VA 
examination, the VA examiner should consider all relevant 
evidence of record, and provide an opinion as to the 
likelihood that the veteran has a digestive system disability 
related to service.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(the duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)).  

Accordingly, the issue of service connection for a digestive 
system disability, claimed as gastroesophageal reflux 
disease, is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for 
digestive system disability, claimed as 
gastroesophageal reflux disease.  
Included, the RO should  request Daniel R. 
Miller, M.D., F.A.A.F.P., (Premier Medical 
Group), to provide all medical records of 
his treatment of the veteran for digestive 
system conditions.

2.  Arrange for a VA examination to 
determine the nature, extent and etiology 
of any digestive system disorders.  The 
examiner should conduct all tests 
necessary to analyze the nature and 
etiology of any digestive system disorder.  
The claims file must be made available to 
the examiner.

Following a review of the relevant 
evidence in the claims file, the veteran's 
own history (to be taken during the 
examination) of in-service and post-
service complaints/perceived symptoms, and 
the results of the clinical evaluation and 
any tests that are deemed necessary, the 
VA examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any currently diagnosed 
digestive system disability is related to 
service.  

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner is unable to provide any part 
of the requested opinions without resort 
to pure speculation, the examiner should 
so state in the report.
 
3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a digestive system 
disability, claimed as gastroesophageal 
reflux disease.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


